 110DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDCrittenden Construction Company, Inc.andLocal25, International Association of Bridge,Struc-tural and Ornamental Iron Workers,AFL-CIO.Case 7-CA-2668214 December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 25 September 1987 Administrative LawJudge Claude R. Wolfe issued the attached deci-sion.The Respondent filed exceptions, and theCharging Party filed an answering brief to the ex-ceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, CrittendenConstruction Company, Inc., Alpena, Michigan, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.Joseph P. Canfield, Esq.,for the General Counsel.James D. Florip, Esq.,for the Respondent.Samuel C. McKnight, Esq.,for the Charging Union.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Thisproceeding was heard by me at Alpena, Michigan, on 16July 19871 pursuant to chargesfiledon 24 February andcomplaint issued on2 April.The complaint alleges thatCrittendenConstructionCompany, Inc. (Respondent)violated Section 8(a)(5) and(1)of the National LaborRelations Act by refusing to furnish Local 25, Interna-tionalAssociation of Bridge, Structural and OrnamentalIronWorkers,AFL-CIO (the Union or the Iron Work-ers)with information necessary and relevant to theUnion's performance of its function as the exclusive col-lective-bargaining representative of certain of Respond-ent's employees.Respondent denies its conduct violatedthe Act as alleged.On the entire record,2 and after care-fully considering the posttrial briefs of the parties, Imake the followingrAll dates are 1987 unless otherwise indicated2 Certain errors in the transcript have been noted and corrected.FINDINGS OF FACTI.JURISDICTIONRespondent is a Michigan corporation,with principalofficeand place of businessat2074M-32,Alpena,Michigan,and has been at all times material engaged inperforming general constructionwork.During the calen-dar year ending 31 December 1986, a representativeperiod,Respondent,in the course and conduct of itsbusiness operations,had gross revenues in excess of $1million and purchased and caused to be transported anddelivered to itsAlpena,Michigan place of business, or atvarious of its jobsites in the State of Michigan,goods andmaterials valued in excessof $50,000 thatwere transport-ed and deliveredto theMichigan locations directly frompoints located outside the State of Michigan.Respondentisnow,and has been at all times material,an employerengaged_in the commerce within the meaning of Section2(2), (6), and(7) of the Act.IL LABOR ORGANIZATIONThe Union is and, has been at all times material, alabor organization within the meaning of Section 2(5) ofthe Act.III.THEALLEGED UNFAIR LABOR PRACTICEA. Relevant FactsOn 16 December 1974 the Board certified Local 486,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (the Teamsters)as the exclusive representative of all employees in thefollowing unit for purposes of collective bargaining:All full-time and regular part-time construction em-ployees, including truck drivers, equipment opera-tors, steelworkers and lead men, employed by theEmployer at its Alpena, Michigan location; but ex-cluding carpenters, office clerical employees, pro-fessional employees, and guards and supervisors asdefined in the Act.Respondent and the Teamsters have since negotiated aseries of collective-bargaining agreements covering theseemployees,including an agreement expiring30 April1987 that was in effect at the time of the matters at issue.Respondent subsequently recognized and became partyto collective-bargaining agreementswith Local25, Inter-national Association of Bridge,Structural and Ornamen-tal IronWorkers,AFL-CIO (the Iron Workers). Thelatest such agreement expired 31 May 1987.This lastagreement with the Iron Workers, like the precedingagreements,contains a concluding addendum reading,"Signed with the following exception:Contract not validwhere ever Teamsters Contract supersedes as per Na-tionalLabor Relations Board ruling."The ruling re-ferred is apparently the 1974 certification of the Team-sters.Article 11, section 11 of the Iron Worker contractsetsforththat Respondent agrees to hire journeymen orapprentice iron workers to perform work covered by thecontract.Article 2 ofthe agreement provides that the287 NLRB No. 17 CRITTENDENCONSTRUCTION CO.agreement covers field erection and construction workwithin the Iron Workers' jurisdiction as set forth in thecharter grant issued to the Iron Workers by the Ameri-can Federation of Labor(AFL), and further provides theIronWorkers agree to furnish competent workmen toperform the work.The charter grant is printed as part ofthe agreement,and lists hundreds of specific types ofwork within the jurisdiction of the Iron Workers,includ-ing kiln construction.Respondent had previously worked IronWorkersmembers on various jobsites,but did not do so on the LaFarge Cement Plant job that began about 19 January1987.This job was staffed by Teamsters within a fewdays of the start of the La Farge project.Bruce Critten-den,Respondent'spresident,testified therewas kilnmaintenance involved.Lawrence Sedrowski,IronWork-ers business agent, called Crittenden and asked what kindof work was being performed on the La Farge job. Crit-tenden told Sedrowski the Respondent was not doing Se-drowski's work and that Crittenden was not going to tellhim what work was being done.Thereafter,on 2 Febru-ary 1987, Sedrowski dispatched a letter to Crittendenreading, in pertinent part, as follows:A. [T]he Union wishes to address various con-cerns relative to work being performed at the La-farge Cement Plant Alpena, Michigan.I.)The Union is aware that both the No. 5 & 6kiln groups within the facility are being recondi-tioned and reworked.The Unionisfurther awarethat Crittenden Construction has been onsite at theCement Plant since January 19, 1987 doing suchkiln reconditioning and rework.As such,the Unionrequests a generic description of the aforementionedreconditioning.II.) In order to facilitate the proper administra-tion of the bargaining agreement please provide theUnion with copies of any and all blueprints, pur-chase orders,bid documents,job contracts, or anyother similar documention[sic]which contain picto-rial or other visual descriptions of the work scopeinvolved.III.A)The Union further requests any and allwritten copies of current manhours worked on thisreconditioningproject bycraft classification,as wellas any and all copies of written projections of esti-mated work and manhours worked for each craftclassification needed to complete this reconditioningproject.III.B)The Local Union will pay for allreasona-ble costs for the administrating and copying of allsuch documents.IV.) Please consider this correspondence a formaland written3 Grievance under the terms and provi-sions of the collective-bargainingAgreement be-tween IronWorkers Local #25 and the CrittendenConstruction Company.The LocalUnion contends that the CrittendenConstruction Company is violating the jurisdiction8Whether this document is a grievance timely filed and in the formrequiredby thecontract is irrelevant to the issue before me111and work preservation provisions of the Agreementcausing a substantialloss of workopportunities. It isnecessary that theLocalUnion obtain the previous-ly requested information in order that both the col-lective-bargainingAgreement and the Grievancemay be properly administered and evaluated.V.) TheLocal Union seeks complete equitableand compensatory relief(including monetary reim-bursement to its members)for each and every IronWorker denied work opportunities as a result of theCompany's Contract violations.VI.) The Union requests that the Employer re-spond to its concernsover Contractadministrationand Contract violations.Please provide this infor-mation via certifiedmailwithin ninety-six (96)hours after receipt of the Union's request.On 4 February Crittenden replied:In regardto your certifiedletterdated February 2,1987 received by Crittenden Construction Co. Inc.today, we havebeen instructedby Mr. Bob Lee ofthe MichiganStateBuildingTrades Council to referall phone calls and communicationsfromthe tradesto him.Thisdrew the following response from Sedrowski on6 February,in relevant part:This correspondence refers to your Company'sFebruary 4, 1987 response to the Local Union'sgrievance dated February 2, 1987.As was previous-ly indicated,the Collective Bargaining Agreementprovides a mechanism for the peaceful adjustmentof grievances and disputes.Thismechanism is for-mally known as the "Joint Grievance Board". ThisBoard is aninternallyfunctioning appartus[sic]to-tallyindependent and mutually exclusiveof theMichigan State Building Trades Council.Itwould behoove the Company to recognize thisfact and reply in good faith to the request containedin the February 2, 1987 notification. Moreover, theCrittenden Construction Co., Inc.should considerthis latest correspondencea formalandsecondnoti-fication of grievance between the Company and thelocal Union.In addition,the Union must again emphasize thatitsconcerns are both legitimate and pressing. En-closed please find the original notice of grievance.The Unionrequests a proper response to its con-cerns regarding Contract administration & Contractviolation.Please provide this answer via certifiedmail within ninety-six(96) hours after receipt of thisnotice.The complaint alleges, Respondent admits, the evi-dence shows, and I find that the Iron Workers, by Se-drowski, on 2 and 6 February 1987 and continuing todate has requested Respondent to furnish it with infor-mation concerning the work being performed and cur-rent and projected manhours for each craft working at 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe La Farge job, and that Respondent failed and refusedto furnish this requested information.B. Discussions and ConclusionsThe only issue beforeme iswhether the Iron Workersisentitled to the information requested. I therefore amnot confronted with and need not reach the issue of whois entitled to the work.The Iron Workers had a valid and enforceable collec-tive-bargaining agreement with Respondent when the in-formationwas requested and when the request wasdenied.John Deklewa & Sons,282 NLRB 1375 (1987)The Iron Workers has the responsibility of administeringthat contract and evaluating and processing grievances.Cltnchfield Coal Co.,275 NLRB 1384 (1985). Respondentisstatutorilyobliged to furnish requested informationthat is relevant and reasonably necessary to the IronWorkers' performance of these responsibilities.NLRB v.Acme Industrial Co,385 U.S. 432 (1967);NLRB v. TruittMfg.Co, 351 U.S 149 (1956) Sedrowski's 2 Februaryletter contains a request for information for contract ad-ministrationpurposes,a request for information forgrievance evaluation and processing purposes, and an ex-press grievance contending Respondent has violated thecontract and caused a loss of work for employees4 repre-sented by the Iron Workers.The Board inW. L. Molding Co.,272 NLRB 1239,1240 (1984), succinctly summarized the law applicable tosituations like that here presented in the following terms:[A] broad discovery-type standard is applicable torequests for information relevant to a union's func-tions of negotiating and policing compliance with acollective-bargaining agreementNLRB v Acme In-dustrialCo,385U.S 432, 437 (1967);GeneralMotors v.NLRB,700 F.2d 1083, 1088 (6th Cir.1983);NLRB v. Rockwell-Standard Corp.,410 F.2d953, 957 (6th Cir. 1969) "[I]t is not the Board'sfunction in this type case to pass on the merits oftheUnion's claim that Respondent breached thecollective-bargaining agreement or . . . committedan unfair labor practice."NLRB v. Rockwell-Stand-ard Corp.,410 F.2d at 957. "Thus, the union neednot demonstrate actual instances of contractual vio-lations before the employer must supplyinforma-tion."Boyers ConstructionCo., 267 NLRB 227, 229(1983). "Nor must the bargaining agent show thatthe information which triggered its request is accu-rate, nonhearsay, or even ultimately reliable."Ibid."The Board's only function in such situation is in`acting upon the probability that the desired infor-mation was relevant, and that it would be of use tothe union in carrying out its statutory duties and re-sponsibilities "'NLRB v. Rockwell-Standard Corp.,410 F.2d at 957 quotingNLRB v. Acme IndustrialCo.,385U.S. at 437. Accord.GeneralMotors v.NLRB,700 F.2d at 1088. [Footnote omitted ]4 It is elementary that individuals need not be actually working to beemployees within the meaning of the ActLittle Rock Crate & Basket Co,227 NLRB 1406 (1977)There is no presumption that information concerningwork being performed by nonunit employees is relevant,but here the Iron Workers have reasonable grounds tosuspect that work its unit members are entitled to per-form has been diverted to the Teamsters unit. The infor-mation sought is relevant to whether or not any workbeing performed on the La Farge job is of a type thatthe contract between Respondent and the Iron Workersrequires be assigned to employees represented by theIronWorkers, and there is a strong probability that thisinformation would be useful to the Iron Workers in eval-uating whether there has possibly been a violation of thecontract and whether proceeding with a grievance iswarranted. Accordingly, the requested information mustbe produced Respondent's failure and refusal to produceit therefore violated Section 8(a)(5) and (1.) of the Act.Bentley-Jost Electric Corp.,283 NLRB 564 (1987);PenceConstructionCo, 281 NLRB 322 (1986);Davis AccousticalCo, 280 NLRB 1275 (1986). With respect to Respond-ent's contention that a refusal to furnish information inviolation of Section 8(a)(5) of the Act does not constitutea violation of Section 8(a)(1) of the Act, it is sufficient toobserve it is well established that such conduct contra-venes both sections of the Act 5CONCLUSIONS OF LAW1Respondentisanemployer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.IronWorkers is a labor organization within themeaning of Section 2(5) of the Act.3By refusing to furnish Iron Workers with the infor-mation requested by letters of 2 and 6 February 1987,Respondent has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, Crittenden Construction Company,Inc.,Alpene,Michigan, its officers, agents, successors,and assigns, shall1Cease and desist from(a)Refusing to bargain with Local 25, InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, as the exclusive bargaining repre-sentativeof employees engaged in certain work de-scribed in the most recent collective-bargaining agree-ment between Respondent and Iron Workers by refusingto furnish Iron Workers with information it requests thatis relevant and reasonably necessary to the administrationof the collective-bargaining agreement and for the eval-uation and processing of grievances.5See, e g,Stephen Oderwald, Inc,284 NLRB 277 (1987)a If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses CRITTENDEN CONSTRUCTION CO.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Immediately furnish the Iron Workers with the in-formation it requested by letters of 2 and 6 February1987.(b) Post at its Alpena, Michigan facility, copies of theattached noticemarked "Appendix."7 Copies of thenotice, on forms provided by the Regional Director forRegion7, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediatelyupon receipt and maintained for 60 consecu-tivedays in conspicuous places includingallplaceswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany othermaterial.(c)Notify theRegionalDirector in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.84 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."8The visitatorial clause requested by the General Counsel is unneces-sary in the circumstances of this case.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government113WE WILLNOT refuse to bargainwith Local25, Inter-national Association of Bridge,Structural and Ornamen-tal Iron Workers,AFL-CIO,as the exclusive bargainingrepresentative of employees engaged in certain work de-scribed in our collective-bargaining agreement with theUnion, by refusing,on request,to furnish it with infor-mation relevant and reasonably necessary to the adminis-tration of the agreement and/or the evaluation and proc-essing of grievances.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise ofthe rights guaranteed them by Section7 of theNationalLaborRelations Act.WE WILL immediately furnish the above-named Unionwith the information it requested by letters of 2 and 6February 1987.CRITTENDENCONSTRUCTIONCOMPANY,INC.